Order entered July 13, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00283-CV

  EMPLOYEE SOLUTIONS MCKINNEY, LLC, ESI/EMPLOYEE SOLUTIONS, L.P.,
                 AND ESI GENERAL, LLC, Appellants

                                             V.

                            MICHAEL WILKERSON, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-04305

                                         ORDER
        Before the Court is the parties’ July 11, 2016 agreed motion to extend time to file

appellee’s brief. The parties’ motion is GRANTED. Appellee’s brief shall be filed by July 13,

2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE